Exhibit 10.4

 

AMENDMENT NO. 1 TO THE

PURCHASE AND SALE AGREEMENT

 

This is AMENDMENT NO. 1 (“Amendment No. 1”) to the Purchase and Sale Agreement
(the “Agreement”), which was entered into effective the 23rd day of June 2004,
by and between Shell Pipeline Company LP, a Delaware limited partnership and
Equilon Enterprises LLC dba Shell Oil Products US, a Delaware limited liability
company (collectively “Seller”), and Magellan Midstream Partners, L.P., a
Delaware limited partnership (“Buyer”). Capitalized terms used in this Amendment
No. 1 and not defined in Amendment No. 1 are as defined in the Agreement.

 

For and in consideration of the mutual covenants, obligations and benefits made
and contained herein, the Parties agree as follows:

 

  1. Exhibits “B”, “C”, “D”, “E”, “F’, “L”, and “M” shall be amended as attached
hereto.

 

  2. With regard to Section 1B(2), before the close of business on Tuesday,
September 28, 2004, the parties will estimate both the volumes and price of the
inventory as of the Closing Date, which such estimated price will be the price
paid at Closing, and there shall be a true-up of the inventory price within
thirty (30) days after the Closing at which time Seller shall provide to Buyer
an updated calculation showing the corrected 30-day Platt’s USGC Pipeline spot
average price for the month preceding Closing plus the fees and expenses
incurred by Seller to transport the inventory to its location at Closing. If the
Seller owes money to the Buyer, such funds shall accompany the updated
calculation; if Buyer owes money to the Seller, it shall pay such funds within
30 days after receipt of the updated calculation.

 

  3. Article 2, Purchase Price shall be amended as follows:

 

  a. “The price to be paid by Buyer to Seller for the Property shall be four
hundred eighty-nine million, six hundred ninety-four thousand dollars
($489,694,000.00).”

 

  4. In the introductory section of Article 3, “November 1, 2004” shall be
substituted for “October 1, 2004” and “12:01 a.m.” shall be substituted for
“7:01 a.m.”.

 

  5. The first sentence of Section 4B shall be amended to read as follows:

 

  a. “Buyer and Seller shall agree to an estimate of the allocation of the
Purchase Price within sixty (60) days after Closing and agree to the final
allocation of the Purchase Price within one hundred twenty days (120) after
Closing among the Property in substantially the same form attached hereto as
Exhibit “Q” which will represent a reasonable determination in good faith of the
fair market value of the Property.”



--------------------------------------------------------------------------------

  6. Article 9 shall be amended by adding a section C as follows:

 

  a. “Seller shall attempt to cancel the lease of the Midland office space,
which is document HUW-01728 in the data room and which provides for a lease term
ending October 31, 2005, by paying a settlement amount to the lessor which is
agreeable to Seller, Buyer and the lessor. If such a settlement is reached,
Buyer shall reimburse Seller for the settlement amount within thirty (30) days
of receipt of Seller’s invoice for the amount paid to the lessor. Should the
Midland lessor refuse to accept cancellation of the lease, Seller will be
obligated to pay (i) the monthly lease payments ($3100/month), (ii) all property
taxes, (iii) all interior and exterior building maintenance and landscaping
maintenance and (iv) insurance as required under the current terms of such
lease. Seller will invoice Buyer monthly for the previous months’ payment until
the lease term expires on October 31, 2005. Buyer shall have no further
obligation with regard to the Midland office lease after its final reimbursement
payment for the month of October 31, 2005 is made to Seller.”

 

  7. Article 10 shall be amended by adding a section E as follows:

 

a. “Buyer agrees to make the payments to Seller referred to in Section 9C.”

 

  8. In Section 13A(3), the phrase “due to any legal or contractual requirements
related to the Property” is changed, in both places where it appears, to read
“due to any contractual requirement existing at the Effective Time or any legal
requirement related to the Property”.

 

  9. Section 13E shall be deleted in its entirety and the following shall be
substituted.

 

  “E. TRANSFER OF INDEMNITIES.

 

(1) NO TRANSFER OF INDEMNITIES. SELLER’S INDEMNITIES CONTAINED IN THIS AGREEMENT
ARE PERSONAL TO BUYER AND MAY NOT BE ASSIGNED TO ANOTHER PERSON, BUT SHALL APPLY
TO THE AFFILIATES OF BUYER TO WHOM BUYER HAS INSTRUCTED SELLER TO TRANSFER THE
VARIOUS PORTIONS OF THE PROPERTY AT CLOSING OR TO ANY OTHER AFFILIATES OF BUYER
TO WHOM BUYER OR ITS AFFILATE TRANSFERS ANY PORTION OF THE PROPERTY SO LONG AS
THAT AFFILIATE ABIDES BY ALL OF THE REQUIREMENTS OF THIS AGREEMENT NECESSARY FOR
BUYER TO OBTAIN INDEMNITY FROM SELLER. THE TOTAL INDEMNITIES OWED TO BUYER AND
ANY OF ITS AFFILIATES UNDER THIS AGREEMENT ARE AS STATED IN SECTIONS 13A(4) AND
13C. EXCEPT AS SET FORTH IN SECTION 13E.(2), SHOULD BUYER OR ANY OF ITS
AFFILIATES SELL OR TRANSFER ALL OR ANY PORTION OF THE PROPERTY PURCHASED UNDER
THIS AGREEMENT TO A THIRD PERSON, OR IF BUYER SHALL SELL OR TRANSFER AN
AFFILIATE WHO HAS TITLE TO ANY OR ALL OF THE PROPERTY PURCHASED UNDER THIS
AGREEMENT TO A THIRD PERSON, SELLER’S INDEMNITY RELATING TO THAT PORTION OF THE
PROPERTY SO SOLD OR TRANSFERRED WILL BE IMMEDIATELY EXTINGUISHED.”



--------------------------------------------------------------------------------

(2) OKLAHOMA CITY. WITH REGARD TO THE OKLAHOMA CITY TERMINAL, WHEN BUYER SELLS
THE OKLAHOMA CITY TERMINAL AS REQUIRED BY THE FEDERAL TRADE COMMISSION, THE
INDEMNITY OF SELLER TO BUYER WILL REMAIN IN EFFECT AND NOT BE EXTINGUISHED WITH
REGARD TO THE OKLAHOMA CITY TERMINAL SO LONG AS ANY PURCHASER OF THE OKLAHOMA
CITY TERMINAL ABIDES BY THE REQUIREMENTS OF SECTION 13A.(3) OF THIS AGREEMENT
NECESSARY FOR BUYER TO OBTAIN INDEMNITY FROM SELLER.

 

  10. Section 13A(1) shall be amended by adding a subsection (e) as follows:

 

  a. “Notwithstanding any other provision of this Agreement, as between Seller
and Buyer, Seller shall retain responsibility for Environmental Conditions at
the Aurora Terminal that are the subject of Ongoing Remedial Work as of the
Effective Date until the later of five (5) years from the Effective Date or such
time as it satisfies one of the criteria set forth in Section 13A.(1)(b).
Additionally, for the avoidance of doubt, for a period of five (5) years from
the Effective Date, the following provisions of this Agreement shall not apply
with respect to Ongoing Remedial Work at the Aurora Terminal: (i) Section
13A(1)(d), and (ii) Section 14A(2). After that time, these provisions shall
again apply to Ongoing Remedial Work at the Aurora Terminal. In addition, as
between Seller and Buyer, Seller’s receipt of any of the communications from a
Governmental Authority referred to in Section 13A(1)(b) shall not terminate
Seller’s responsibility for Environmental Conditions at the Aurora Terminal for
five (5) years from the Effective Date.”

 

  11. In the first line of Article 32, “12:01 a.m.” shall be substituted for
“7:01 a.m.”.

 

  12. In the fourth line of Article 36, “one (1) year” shall be substituted for
“ninety (90) days”.

 

  13. In the definition of “Effective Time”, “12:0 1 a.m.” shall be substituted
for “7:0 1 a.m.”.

 

  14. Except as specifically amended by this Amendment No. 1, the Agreement
remains in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of September
28, 2004.

 

EQUILON ENTERPRISES LLC dba SHELL OIL PRODUCTS US

By:

 

/s/ Kenneth M. Fisher

--------------------------------------------------------------------------------

Name:

 

Kenneth M. Fisher

Title:

 

Chief Financial Officer

SHELL PIPELINE COMPANY LP BY ITS GENERAL PARTNER SHELL PIPELINE GP LLC

By:

 

/s/ J.H. Hollowell

--------------------------------------------------------------------------------

Name:

 

J.H. Hollowell

Title:

 

President

MAGELLAN MIDSTREAM PARTNERS, L.P. BY ITS GENERAL PARTNER MAGELLAN GP, LLC

By:

 

/s/ Michael N. Mears

--------------------------------------------------------------------------------

Name:

 

Michael N. Mears

Title:

 

Vice President